Citation Nr: 1732567	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO. 11-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity (also claimed as sympathetic reflex syndrome) associated with degenerative disc disease of the lumbar spine prior to October 25, 2016, and in excess of 40 percent thereafter.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a December 2016 rating decision, the RO granted an increased 40 percent disability rating for the Veteran's left lower extremity radiculopathy, effective from October 26, 2016. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In March 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the Veteran filed a formal claim for TDIU in March 2017. However, a claim for TDIU was also reasonably raised by the record in conjunction with the increased ratings for the lumbar spine and associated left lower extremity radiculopathy disabilities. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the Board shall adjudicate the claim of entitlement to a TDIU below. 


FINDINGS OF FACT

1. The Veteran's degenerative disc disease of the lumbar spine disability has not exhibited forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

2. Prior to October 25, 2016, the Veteran's radiculopathy in the left lower extremity manifested in radicular pain including moderate paresthesias and/or dysesthesias and numbness without intermittent pain but has not been shown to exhibit at least moderately severe incomplete paralysis affecting the sciatic nerve and has not been shown to exhibit at least severe incomplete paralysis, with marked muscular atrophy, thereafter.

3. The Veteran's service-connected disabilities prevent him from securing or following gainful employment from February 25, 2017, to March 14, 2017.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity, prior to October 25, 2016, and in excess of 40 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.124a, DC 8520 (2016).

3. The criteria for entitlement to a TDIU have been met from February 25, 2017, to March 14, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); see also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to his through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine with Associated Left Lower Extremity Radiculopathy

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative disc disease of the lumbar spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Veteran contends that his lumbar spine disability (DDD) should be rated higher than the currently-assigned disability rating of 20 percent under 38 C.F.R. § 4.71a, DC 5243-5293. The Veteran also seeks a disability rating in excess of 20 percent for radiculopathy of the left lower extremity associated with the lumbar spine disability prior to October 25, 2016, and in excess of 40 percent thereafter under 38 C.F.R. § 4.124a, DC 8520. As the evidence of the severity of the lumbar spine disability and associated left lower extremity radiculopathy are located in the same medical records, the Board shall analyze these matters together.

In the May 2010 VA examination report, the Veteran reported constant moderate, localized back pain which could be exacerbated by physical activity and relieved by rest. The Veteran stated that with pain he could function with medication. The Veteran had a limitation of walking with the ability to walk 300 yards on average in five minutes. He indicated that he experienced stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, and weakness of the spine, leg, and foot but had not experienced falls. The Veteran denied bowel or bladder problems. During flare-ups the Veteran would experience limitation of motion and self-treated with Motrin and light duty. The Veteran was never hospitalized or incapacitated due to his lumbar spine disability. The Veteran did not experience any overall functional impairment from his lumbar spine.

The Veteran also indicated that his lumbar spine and left leg were affected by his DDD of the lumbar spine. The Veteran reported constant tingling and numbness, abnormal sensation, pain, and weakness of the affected parts but no anesthesia and paralysis. He sought treatment from a chiropractor that kept him loose and helped him maintain strength, especially in the left leg. The Veteran reported overall functional impairment of the radicular pain of the inability to stand, sit, or walk for more than 45 minutes due to pain and the inability to bend, stoop, or kneel due to severe pain.

A physical examination revealed no evidence of radiating pain on movement or muscle spasm. The VA examiner noted tenderness on L5/S1 though the spinal contour was preserved. There was no guarding of movement or weakness. The Veteran's lumbar spine range of motion showed forward flexion to 70 degrees (with pain at 65 degrees), extension to 30 degrees (with pain at 25 degrees), left lateral flexion to 30 degrees (with pain at 25 degrees), right lateral flexion to 30 degrees (with pain at 25 degrees), left lateral rotation to 30 degrees (with pain at 25 degrees), and right lateral rotation to 30 degrees (with pain at 25 degrees). The combined range of motion was 220 degrees. The examiner indicated that straight leg raise tests were negative bilaterally and Lasegue's sign was negative. The Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion. The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. There was no atrophy present in the limbs and no ankylosis of the thoracolumbar spine. The examiner indicated that the Veteran did not exhibit signs of lumbar IVDS. An inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.

A neurological examination of the lower extremity revealed motor function within normal limits and sensory examination to pinprick/pain, touch, position, vibration, and temperature was equally bilaterally intact. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. The examiner noted that the Veteran's lower extremities showed no signs of pathologic reflexes and that peripheral nerve involvement was not evident during the May 2010 VA examination. The examiner indicated that there was no change in the diagnosis of DDD of the lumbar spine with associated weakness of the left lower extremity and that the most likely peripheral nerve involved was the sciatic nerve which was inactive at the time of the examination.

During the September 2011 VA examination, the Veteran reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness. He also reported weakness of the spine, leg, and foot. The Veteran complained of constant severe pain in the lower back which traveled down to the left leg and foot but stated that he had not experienced falls. The pain could be exacerbated by physical activity, came spontaneously, and was relieved spontaneously, with rest, and/or with Motrin. He reported limitation of walking because of his lumbar spine condition and stated that on average he could walk 100 yards which would take him 30 minutes to accomplish. The Veteran stated that he could function with medication. He reported flare-ups which he described experiencing functional impairment including pain and weakness of the lower back and left lower extremity. The Veteran was not receiving any professional medical treatment, denied any incapacitating episodes in the 12 months prior to the examination, and also denied bowel or bladder problems. The Veteran reported overall functional impairments of limited bending, prolonged standing, sitting, walking, and lifting due to back tenderness and weakness of the left leg.

A physical examination revealed no evidence of radiating pain on movement or muscle spasm. The Veteran's lumbar spine exhibited tenderness; however, the spinal contour was preserved. The examination showed pain with weight bearing, however, pain did not result in functional loss. The Veteran did not exhibit muscle atrophy or ankylosis and there was no guarding of movement. The Veteran's lumbar spine range of motion showed forward flexion to 70 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, with pain exhibited at all ranges of motion. The combined range of motion was 220 degrees. The Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of range of motion. Pain, weakness, fatigability, lack of endurance or incoordination did not significantly limit functional ability with repeated use over a period of time. Weakness was observed in the left lower extremity. Straight leg raising tests were positive bilaterally. The Veteran exhibited normal motor skills, normal pinprick, and 4/5 strength in the lower extremities. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. The examiner noted that the Veteran's lower extremities showed no signs of pathologic reflexes. The Veteran was diagnosed with IVDS with the likely involved peripheral nerve being the sciatic nerve which affected the left side of the body. There was no indication that the Veteran had any incapacitating episodes which required bed rest in the 12 month period preceding the September 2011 VA examination.

In a December 2016 VA examination report, the Veteran complained daily low back pain that radiated to his left leg. He indicated that he went to a chiropractor every two weeks which helped but did not eliminate pain and chose to decline narcotics for pain management due to side effects. The Veteran reported two falls in the year preceding the examination due to his low back disability but the examiner noted that the Veteran denied flare-ups during the examination. He also stated that he was unable to sleep due to back pain. The Veteran also reported that he could only drive 30 minutes before his legs went numb and that he was unable to bend and lift at his job delivering propane tanks without pain. The Veteran also indicated that his private medical doctor had informed him that he should no longer work at his current job. The Veteran did not use any walking aid or assistive device.

A physical examination revealed that the Veteran had a mild abnormal gait but did not exhibit evidence of pain with weight bearing or guarding. The examiner noted that the Veteran did not limp nor did he have an ataxic gait but dragged his left foot slightly behind his right foot. The examiner also indicated that the Veteran was able to bend at the waist while seated to remove his shoes and did not express pain when he performed these activities of daily living. The Veteran expressed pain on range of motion testing at all ranges tested and at rest during active motion testing he stated that he had back pain. The Veteran demonstrated moderate limitation of active movement of the lumbar spine and a similar level of limitation of passive movement according to the VA examiner. Mild limitation of active motion of the left lower extremity caused the functional impairment of an abnormal gait described above. He expressed diffuse tenderness to palpation on the lumbar spine and mild tenderness to palpation of the distal thoracic spinous processes on examination. Muscle spasm, overlying skin changes, or warmth were not present. The Veteran's lumbar spine range of motion showed forward flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 18 degrees and right lateral rotation to 25 degrees. The combined range of motion was 143 degrees. Abnormal range of motion itself did not contribute to a functional loss. 

The VA examiner indicated that the presence of muscle atrophy in the left lower extremity and positive straight leg raise test results bilaterally. The Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion. Deep tendon reflexes were rated "1+" or hypoactive and were equal in the lower extremities (the right knee was "2+" or normal). Muscle strength testing revealed that the Veteran had normal strength in the lower extremities bilaterally. Sensory testing was normal for the lower extremities except for the left lower leg and foot which was noted to have been decreased. Furthermore, the examiner indicated that the Veteran did not have ankylosis of the spine. The Veteran had IVDS of the thoracolumbar spine but did not have any incapacitating episodes which required bed rest in the 12 months preceding the December 2016 VA examination. The examiner indicated that the Veteran had moderate left lower extremity radiculopathy with moderate paresthesias and/or dysesthesias and numbness and involvement of the left sciatic nerve with moderate incomplete paralysis.

In an April 2017 VA examination report, the Veteran complained of constant pain in the lower back with flare-ups that occurred several times per day. He used Nonsteroidal anti-inflammatory drugs (NSAIDs) and Gabapentin for pain control. The Veteran reported difficulty walking during flare-ups. The Veteran denied IVDS symptoms but reported bilateral lower extremity radiculopathy that included paresthesia and numbness to the feet. The Veteran used a brace and a cane as assistive devices at all times. 

A physical examination revealed that the Veteran did not have guarding, muscle spasm, or localized tenderness of the thoracolumbar spine. The VA examiner noted evidence of pain with weight bearing. The Veteran's lumbar spine range of motion showed forward flexion to 50 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 10 degrees and right lateral rotation to 10 degrees. The combined range of motion was 100 degrees. The Veteran expressed pain on range of motion testing at all ranges tested. Range of motion itself did not contribute to a functional loss but pain noted on examination caused functional loss. There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine. The Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of function or range of motion. There was also objective evidence of pain when the back was used in non-weight bearing. Passive range of motion for the back was the same as active range of motion. Deep tendon reflexes were rated "1+" or hypoactive and were equal in the lower extremities. Muscle strength testing revealed that the Veteran had normal strength in the lower extremities bilaterally. Furthermore, the VA examiner indicated that the Veteran did not have ankylosis or IVDS of the spine. The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowl or bladder problems or pathologic reflexes. Straight leg raise testing was positive for both the right and left legs, which suggested radiculopathy often due to disc herniation. The examiner indicated that the Veteran's lumbar spine disability impacted his ability to work with limitation to ambulation and standing to five minutes at a time, the inability to traverse stairs or ladders, and the ability to only stoop to lift less than five pounds.

The evidence indicates that during the appeal period, the Veteran's lumbar spine disability manifested with pain and limitation of motion, however, forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. At worst, forward flexion of the thoracolumbar spine was 50 degrees during the December 2016 and April 2017 VA examinations. Accordingly, a disability rating in excess of 20 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The May 2010 VA examination report indicates that the Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion. The Veteran reported that he experienced flare-ups that resulted in limitation of motion. However, these flare-ups were relieved with self-treatment with Motrin and light duty. The examination report did not indicate any incapacitating flare-ups and the Veteran stated that when he experienced pain he could function with medication. 

In the September 2011 examination report, the Veteran reported flare-ups which resulted in functional impairment including pain and weakness of the lower back and left lower extremity. The Veteran had not experienced falls and while the pain could be exacerbated by physical activity or came spontaneously, it was relieved either spontaneously, with rest, and/or with Motrin. A physical examination revealed no evidence of radiating pain on movement or muscle spasm. The Veteran's lumbar spine exhibited tenderness; however, the spinal contour was preserved. The Veteran was independent of self-care, except during flare-ups in which he limited his walking. The Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion. Pain, weakness, fatigability, lack of endurance or incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran did not experience incapacitating episodes.

During the December 2016 VA examination, the Veteran reported two falls in the preceding year due to his low back disability, however it was noted that he did not report any flare-ups or require the use of any walking aid or assistive device. Active range of motion resulted in pain and the Veteran had a mild abnormal gait but did not exhibit evidence of pain with weight bearing or guarding. The Veteran did not exhibit a limp or have an ataxic gait. Although he dragged his left foot slightly, he was able to bend at the waist while seated to remove his shoes and the examiner noted that the Veteran did not express pain when he performed these activities of daily living. The Veteran was able to perform repetitive motion testing with three repetitions with no additional loss of range of motion and an abnormal range of motion itself did not contribute to a functional loss. The examiner indicated that the Veteran had IVDS of the thoracolumbar spine but did not have any incapacitating episodes which required bedrest in the preceding 12 months. 

In the April 2017 VA examination report, the Veteran reported flare-ups that occurred several times a day which caused difficulty walking. The Veteran was able to control the pain with NSAIDs and Gabapentin. Although pain on range of motion testing was expressed at all ranges tested, range of motion itself did not contribute to a functional loss but pain noted on examination caused functional loss. The Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of function or range of motion. The Veteran denied IVDS and did not experience incapacitating episodes.

After considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar spine and favorable or unfavorable ankylosis of the entire thoracolumbar spine was not shown at any point during the appeal period. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability were also considered but are not warranted. May 2010, September 2011, and April 2017 VA examination reports indicate that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for neurological symptoms is not applicable.

In a December 2016 rating decision, radiculopathy of the left extremity had been assigned an increased disability rating of 40 percent, effective October 26, 2016, under 38 C.F.R. § 4.124a, DC 8520. DC 8520 provides the rating criteria for paralysis of the lower radicular group (sciatic nerve). The Board finds that the Veteran is entitled to a disability rating of 20 percent, but no greater, for radiculopathy of the left extremity under DC 8520, prior to October 25, 2016, and 40 percent, but no greater thereafter.

Under DC 8520, which provides the rating criteria for paralysis of the sciatic nerve a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve group, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve group, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve group, a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve group, with marked muscular atrophy, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve group (the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost).

In an April 2009 letter, the Veteran's private chiropractor indicated that the Veteran had atrophy of the left leg with motor weakness on heel to toe walking with chronic pain and had developed sympathetic reflex syndrome.

In an October 2009 letter, the Veteran's private chiropractor stated that the Veteran had neurological damage with loss of heel to toe walking and that based on the symptoms, he believed that the Veteran's disability rating for the left foot should be increased to 35 percent based on the manual for orthopedic surgeons in evaluating permanent physical impairment.

The May 2010 VA examiner noted that the Veteran's lower extremities showed no signs of pathologic reflexes and that peripheral nerve involvement was not evident at the time of examination. Specifically, the examiner indicated that there was no change in the diagnosis of DDD of the lumbar spine with associated weakness of the left lower extremity and that the most likely peripheral nerve involved was the sciatic nerve which was inactive at the time of the examination.

In the March 2011 substantive appeal (VA Form 9) the Veteran indicated that his calf was not of normal size and that he experienced nerve pain that was constantly shooting down his back through his left leg to the foot.

During the September 2011 VA examination, the Veteran reported weakness of the spine, left leg, and left foot, however he stated that he could walk without limitation and did not experience falls. The Veteran indicated that the pain was severe but it was relieved by rest, spontaneously, and/or by Motrin and with pain he could function with medication. During flare-ups the Veteran experienced functional impairment which was described as pain, weakness of the lower back and left leg. The Veteran did not receive professional medical treatment nor experience any incapacitating episodes in the preceding 12 months due to his left lower extremity weakness. Muscle tone was normal and there was no guarding of movement. The examiner stated that the most likely involved peripheral nerve is the sciatic nerve affecting the left side of the body.

The April 2016 VA examination report indicates that the Veteran had moderate radicular pain in the left lower extremity due to radiculopathy including moderate paresthesias and/or dysesthesias and numbness but no intermittent pain. The examiner determined that Veteran did not have any other signs or symptoms of radiculopathy and that involvement was in the left sciatic nerve with moderate incomplete paralysis. 

The Veteran's radicular symptoms of the left lower extremity due to his service-connected degenerative disc disease of the lumbar spine warrants a 20 percent rating, prior to October 25, 2016, under DC 8520 and no higher with moderate incomplete paralysis. In May 2010, the VA examiner indicated that the peripheral nerve involved in the left lower extremity weakness, the sciatic nerve, was inactive during the time of the examination. The April 2016 VA examiner indicated that the Veteran did not have any other signs of symptoms of radiculopathy and specifically determined involvement of the left sciatic nerve with moderate incomplete paralysis. While the Veteran contended that he had severe pain due to left lower extremity weakness, he was able to function with over-the-counter medication and did not seek professional medical treatment or experience incapacitating episodes. The Veteran also had normal muscle tone, no guarding of movement, and indicated that he could walk without limitation and did not experience any falls. Furthermore, while in April 2009 and October 2009 letters, the Veteran's private chiropractor stated that he believed that the disability rating for the Veteran's left foot should be increased to 35 percent, he indicated that it was based on the manual for orthopedic surgeons in evaluating permanent physical impairment and therefore it was not based on 38 C.F.R. § 4.124a, DC 8520 which is the basis for determining disability ratings for VA compensation purposes. The Veteran's left lower extremity radiculopathy had not been shown to a level of moderately severe during the appeal period prior to October 25, 2016, therefore an increased 40 percent rating is not applicable for this period. Id.

An October 2016 VA medical record indicates that podiatry reported that a left ankle surgery to repair a fracture had significant difficulty healing and that it had left the Veteran with significant left foot drop and inability to move his left great toe. The Veteran was also stated to have had left foot paresthesias and lower left extremity weakness prior to the ankle surgery.

A November 2016 VA medical record reflects that an examination of the lower extremity revealed knee pain with palpation and that the Veteran also had weakness around the ankles in all planes of motion.

An April 2017 VA examination report reveals that the Veteran has radicular pain due to radiculopathy including moderate paresthesias and/or dysesthesias, and numbness in the left lower extremity without intermittent pain (usually dull). The examiner noted that the Veteran did not have any other signs or symptoms of radiculopathy and that that the Veteran has moderate incomplete paralysis affecting the sciatic nerve. 

The Board also finds that for the appeal period since October 26, 2016, the preponderance of the evidence the Veteran's radicular symptoms due to his service-connected degenerative joint disease of the lumbar spine is against an increased rating above 40 percent rating under DC 8520. The April 2017 VA examination report indicates that the Veteran had moderate incomplete paralysis affecting the sciatic nerve which warrants a 20 percent rating under DC 8520 and no higher. While the November 2016 VA medical record revealed knee pain with palpation and weakness around the ankles in all planes of motion and the October 2016 VA medical record revealed a significant left foot drop and inability to move the left great big toe, these symptoms were attributable to a left ankle surgery to repair a fracture as noted in the October 2016 VA medical record. It should be noted that the Veteran is currently in receipt of service connection for the symptoms and associated disabilities described above as degenerative joint disease of the left knee at 10 percent disabling, from October 2, 2006; arthritis of the left ankle with a history of sprains of the left ankle and foot, status post arthroplasty of the left ankle with Achilles tendon lengthening at 20 percent disabling, from April 1, 2005; and status post removal of bone spurs and nail, left great toe, with arthritis at 10 percent disabling, from January 24, 1987. Rating the same disability or its manifestation(s) under different DCs, or pyramiding, is prohibited and the Veteran will not be entitled to receive greater compensation. See 38 C.F.R. § 4.14. 

The Board accords more probative value to medical professionals who have experience in evaluating the severity of the Veteran's left lower extremity radiculopathy and made specific findings that the Veteran has moderate incomplete paralysis than the Veteran's allegation that he has severe radiculopathy. The more probative evidence does not support a rating greater than the currently assigned 40 percent for moderately severe incomplete paralysis of the sciatic nerve. The April 2017 examiner determined that the Veteran had moderate incomplete paralysis of the sciatic nerve which warrants a 20 percent rating under DC 8520 and outweighs the Veteran's allegations that he has severe radiculopathy. The Veteran's current 40 percent disability rating, since October 26, 2016, for moderately severe incomplete radiculopathy of the sciatic nerve under DC 8520 remains.

In sum, the evidence does not show that a disability rating in excess of 20 percent at any point of the appeal period for the Veteran's degenerative disc disease of the lumbar spine or a disability rating for the Veteran's lower extremity radiculopathy in excess of 20 percent prior to October 25, 2016, and in excess of 40 percent thereafter, are warranted. As the preponderance of the evidence is against the claims for higher ratings, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


TDIU

The Veteran filed a formal claim for TDIU in March 2017. The Board determined that a claim for TDIU was also reasonably raised by the record in conjunction with the increased ratings for degenerative disc disease of the lumbar spine and associated left lower extremity radiculopathy disabilities. See Rice, 22 Vet. App. at 447. Thus, the Board shall adjudicate the claim of entitlement to a TDIU rating below. 
 
TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether a veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. In the Veteran's completed formal application for TDIU, he indicated he became too disabled to work on February 24, 2017 due to multiple service-connected disabilities. His employer confirmed that his last day of work was February 24, 2017.

The Board finds that the Veteran's service-connected disabilities prevent him from securing or following gainful employment. Specifically, in the December 2016 VA examination report, the examiner indicated that the Veteran cannot perform tasks that required prolonged standing or sitting, repetitive bending, crawling, or stopping. The Veteran may not be able to perform these tasks safely due to his left lower extremity nerve disability. Furthermore, in a February 2017 letter, a VA physician indicated that the Veteran had multiple medical problems involving his neck, back, legs, knees, and feet which limited the amount of physical activity that the Veteran could perform. The VA physician indicated that the Veteran may need to have his current job duties modified or seek a less physically demanding line of work. The Veteran is in receipt of service connection for DDD of the lumbar spine and associated radiculopathy of the lower left extremity and the medical disabilities listed by the February 2017 VA physician.

In a June 2017 rating decision, the RO granted service connection for additional disabilities, which caused the Veteran to be rated 100 percent disabling on a schedular basis as of March 14, 2017.  

Looking at the totality of the circumstances and all of the Veteran's service-connected disabilities, the Board finds the Veteran's service-connected disabilities prevented him from securing or following either a sedentary or labor-intensive job as of February 25, 2017, the day following his last day of work. As noted in the above paragraph, the Veteran has been awarded a 100 percent schedular rating as of March 14, 2017, for his service-connected disabilities and thus the TDIU rating is limited to the period of time from February 25, 2017, to March 14, 2017. The Veteran has not alleged that one disability prevented him from securing or following gainful employment, which is why the Board finds that the TDIU rating is limited for this period of time. Once the Veteran was in receipt of a 100 percent schedular rating, a TDIU rating was moot.

For these reasons, the Board finds that the criteria for TDIU have been met from February 25, 2017, to March 14, 2017. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


ORDER

A disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

A disability rating in excess of 20 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, prior to October 25, 2016, and in excess of 40 percent thereafter, is denied.

A TDIU rating is granted from February 25, 2017 to March 14, 2017.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


